                            Case 3:17-cv-07372-EDL Document 64 Filed 11/20/20 Page 1 of 2
                                                                                                                                                        EJ-130
     ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number and address):                                              FOR COURT USE ONLY

    Eric Francisconi(SBN 172102)
   FitzGerald Yap Kreditor LLP
   2 Park Plaza, Suite 850
   Irvine, CA 92612
           TELEPHONE NO.: 949-788-8900              FAX NO (Optional): 949-788-8980

  E-MAIL ADDRESS (Optional): efrancisconi fyklaw.com
     ATTORNEY FOR (Name): Plaintiffs Haili Li and Rongbin Huang

     I       ATTORNEY FOR       I /I   JUDGMENT CREDITOR   I   j ASSIGNEE OF RECORD

  SUPERIOR COURT OF CALIFORNIA, COUNTY OF          Northern District of CA - SF
            STREET ADDRESS:   450 Golden State Avenue
            MAILING ADDRESS: 450 Golden State Avenue

           CITY AND ZIP CODE: San Francisco CA 94102

               BRANCH NAME: San Francisco Division

          PLAINTIFF: Haili Li, an individual, and Rongbin Huang, an individual

         DEFENDANT:     Zhihao Xiao, an individual; Nana Liu, an individual,
                                                                                                            CASE NUMBER:
                                       EXECUTION (Money Judgment)
           WRIT             I      I   POSSESSION OF I     Personal Property
                                                                                                                     3:17-cv-07372-EDL
            OF                                             Real Property
                                       SALE

 1. To the Sheriff or Marshal of the County of:                 Los Angeles
         You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
 2. To any registered process server: You are authorized to serve this writ only in accord with CCP 699.080 or CCP 715.040.
 3. (Name):         Haili Li, an individual, and Rongbin Huang, an individual
         is the   I ✓I judgment creditor               assignee of record         whose address is shown on this form above the court's name.
4. Judgment debtor(name and last known address):                            9 I       See next page for information on real or personal property to be
     I—ZTriao Xiao                                                                    delivered under a writ of possession or sold under a writ of sale.
       1 183 S. De Anza, Suite 60                                         10. I       This writ is issued on a sister-state judgment.
       San Jose, CA 95129                                                 1 1. Total judgment                                 $ 187,500.00
                                                                          12. Costs after judgment (per filed order or
                                                                               memo CCP 685.090)                              $ 0.00
     IT\raTi7Liu                                                          13. Subtotal (add 11 and 12)                        $ 187,500.00
         1 183 S. De Anza, Suite 60                                       14. Credits                                         $ 0.00
         San Jose, CA 95129                                               15. Subtotal (subtract 14 from 13)                  $ 187,500.00
                                                                          16. Interest after judgment (per filed affidavit
                                                                               CCP 685.050)(not on GC 6103.5 fees). . . $ 0.00
         ✓ Additional judgment debtors on next page
                                                                          17. Fee for issuance of writ                        $ 0.00
5. Judgment entered on (date):
                                                                          18. Total (add 15, 16, and 17)                      $ 187,500.00
         November 9, 2020
                                                                          19. Levying officer:
6.          I Judgment renewed on (dates):
                                                                              (a) Add daily interest from date of writ
                                                                                 (at the legal rate on 15)(not on
7. Notice of sale under this writ
                                                                                   GC 6103.5 fees) of
   a. I   I has not been requested.
                                                                              (b) Pay directly to court costs included in
    b. I  I has been requested (see next page).
8 I                                                                               1 1 and 17(GC 6103.5, 68511.3; CCP
         Joint debtor information on next page.
                                                                                  699.520(i))
 [SEAL]
                                                                          20.         The amounts called for in items 11-19 are different for each debtor.
                                                                                      These amounts are stated for each debtor on Attachment 20.


                                              Issued on (date): 11/20/2020                 Clerk, by                                                , Deputy

                                                   NOTICE TO PERSON SERVED: SEE NEXT PAGE FOR IMPORTANT INFORMATION.

                                                                                                                                                      Page 1 of 2
Form Approved for Optional Use                                                                                      Code of Civil Procedure, §§ 699.520, 712.010,
J udicial Council of California                                     WRIT OF EXECUTION                                                Government Code, § 6,1015,
EJ-130 [Rev. January 1, 2006]
                                                                                                                                            www.courtinfo.ca.gov
                                Case 3:17-cv-07372-EDL Document 64 Filed 11/20/20 Page 2 of 2

                                                                                                                                        EJ-131
         PLAINTIFF:             Haili Li, an individual, and Rongbin Huang, an individual            CASE NUMBER:

                                                                                                              3:17-cv-07372-EDL
       DEFENDANT:               Zhihao Xiao, an individual; Nana Liu, an individual,
                                                 — Items continued from page 1-
 21            Additional judgment debtor(name and last known address):

         Sunshing Co., Inc.                                                            Transom Investment Group
         Agent for Process of Service: Zhihao Xiao                                     Agent for Process of Service: Zhihao Xiao
         1183 S. De Anza, Suite 60                                                     1183 S. De Anza, Suite 60
         San Jose, CA 95129                                                            San Jose, CA 95129

 22.         I Notice of sale has been requested by (name and address):




 23            Joint debtor was declared bound by the judgment(CCP 989-994)
               a. on (date):                                                               a. on (date):
               b. name and address of joint debtor:                                        b. name and address of joint debtor:




             c.            additional costs against certain joint debtors (itemize):


24.1       I (Writ of Possession or Writ of Sale) Judgment was entered for the following:
             a I     I Possession of real property: The complaint was filed on (date):
                      (Check(1) or(2)):
                           (1) I   I The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46.
                                     The judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
                           (2)     I The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
                                     (a)$                        was the daily rental value on the date the complaint was filed.
                                     (b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following
                                          dates (specify):
             b. I      I    Possession of personal property.
                           I I If delivery cannot be had, then for the value (itemize in 9e)specified in the judgment or supplemental order.
             C.   r     Sale of personal property.
             d.         Sale of real property.
             e. Description of property:




                                                      NOTICE TO PERSON SERVED
   WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy(Form EJ-150).
   WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
  officer will make a demand upon you for the property. If custody is not obtained following demand, the judgment may be enforced
   as a money judgment for the value of the property specified in the judgment or in a supplemental order.
  WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
  occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
  property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on
  the premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
  judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the
  time the judgment creditor takes possession of the premises.
  ► A Claim of Right to Possession form accompanies this writ (unless the Summons was served in compliance with CCP 415.46).

EJ-130 [Rev. January 1, 2006]                                                                                                          Page 2 of 2
                                                                 WRIT OF EXECUTION
